Title: From John Adams to James Warren, 16 April 1776
From: Adams, John
To: Warren, James


     
      Dear Sir
      
       April 16. 1776
      
     
     I agree with you, in yours of the 30 March, in opinion that five Regiments are too Small a Force to be left with you, considering the Necessity of fortifying the Harbour, and the Danger there is that the Enemy may renew their Designs upon our Province. Am happy to learn that you have Sent a Committee to view the Harbour of Boston and report the best Method of Securing it. When this Report is made I beg it may be transmitted to me. I wish you could transmit to me, a good Plan of the Harbour at the Same Time, for I want to convince this Congress, that that Harbour may be made as strong and impregnable as Gibralter, that they may be induced to contribute Somewhat to the Fortification of it. I have a great opinion of the Efficacy of Fire, both in Rafts And Ships, for the Defence of that Harbour, among the numerous Shoals and Narrows, and the Multitudes of Islands. Will not Row Gallies be very usefull? would not they dodge about among those Islands, and hide themselves at one Time and make themselves dangerous to a ship at another?
     Batteries must not be omitted, upon the Heights on the Islands. Nor must We forget to obstruct the Channell. I am a miserable Engineer I believe, but I will not Scruple to expose my own Ignorance in this Usefull science for the Sake of throwing out any broken Hints for refreshing the Memories of others who know more. If I was to write a Letter to my little Tom, I should say, something to him about fortifying Boston Harbour.
     Your Letter to the President, I have shown to My Friends Mr. Adams and Mr. Gerry. It has puzzled me a little what to do with it. But We are all of opinion upon the whole that it will be most for your Honour to deliver it: and indeed for your Interest, for there will be too much Risque in trusting this office to any one you can employ, at a Distance from you.
     You inform me that the Council have appointed  and  Judges. What, sir, do you think must be my Feelings upon this occasion? I wish you would acquaint me whether Mr. Reed has accepted. And what the Court intends to do, about the Commissions and Salaries of the Judges. Whether they are to lie at the Mercy, of Coll. Thompson, Coll. Bowers and Mr. Brown of Abington?
     This is a great Constitutional Point, in which, the Lives, Liberties, Estates and Reputations of the People are concerned, as well as the order and Firmness of Government in all its Branches and the Morals of the People besides. I may be suspected of sinister and interested Views in this, but I will give any Man a Pension out of my own private Fortune to take my Place. It is upon Principle, and from this Principle let Major Hawley think of it as he may, I cannot depart.
     You will learn the Exploits of our Fleet, before you get this. They have behaved as all our Forces behave by sea and Land. Every day convinces us that our People are equal to every Service of War or Peace by sea or Land.
     You Say the Sighh’s for Independence are universal. You say too, what I can scarcely believe that Moderation and Timidity are at an End. How is this possible? Is Cunning at an End too—and Reserve—and hinting against a Measure that a Man dare not oppose directly or disapprove openly. Is trimming at an End too? and Duplicity? and Hypocricy? If they are I give you Joy sir of a group of Tyrants gone. But I have not yet Faith in all this. You deal in the Marvellous like a Traveller. As to the Sighs, what are they after? Independence? Have we not been independent these twelve Months, wanting Three days?
     Have you Seen the Privateering Resolves? Are not these Independence enough for my beloved Constituents? Have you seen the Resolves for opening our Ports to all Nations? Are these Independence enough? What more would you have? Why Methinks I hear you Say We want to compleat our Form and Plan of Government. Why dont you petition Congress then for Leave to establish such a Form as shall be most conducive to the Happiness of the People? But you Say Why dont the southern Colonies Seize upon the Government? That I cant answer. But by all We can learn, they are about it, every where. We Want a Confederation you will Say. True. This must be obtained. But we are united now they Say, and the Difference between Union and Confederation is only the same with that between an express and an implied Contract.
     But We ought to form Alliances. With Whom? What Alliances? You dont mean to exchange British for French Tyranny. No, you dont mean to ask the Protection of French Armies. No. We had better depend upon our own. We only Want, commercial Treaties. Try the experiment without them. But France and England will part the Continent between them. Perhaps so, But both will have good Luck to get it.
     But you will say what is your own opinion of these Things. I answer I would not tell you all that I have Said, and written and done in this Business for a shilling, because Letters are now a days pimp’d after. Why dont your Honours of the General Court, if you are so unanimous in this, give positive Instructions to your own Delegates, to promote Independency? Dont blame your Delegates, untill they have disobeyed your Instructions in favour of Independency. The S. Colonies Say you are afraid.
    